FUR EMurin en ticlia ae iets

Debtor 1 GREG DUCHARME
First Name Middle Name Last Name

Debtor 2
{Spause, if filing} First Name Middle Name Last Narne

 

United States Bankruptcy Court for the: Western District of WA

Case number_19-43703
(If known)

 

 

Official Form 427

Cover Sheet for Reaffirmation Agreement 12/15

 

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
and file the documents within the time set under Bankruptcy Rule 4008.

 

Co Explain the Repayment Terms of the Reaffirmation Agreement
|

1.

Whois the creditor? §§ Wells Fargo Bank N.A., d/b/a Wells Fargo Auto

Name of the creditor

 

 

 

2. How much is the debt? oy, the date that the bankruptcy case is filed $ 21,203.23
To be paid under the reaffirmation agreement $21,261.48
$613.73 per month for 44 months {if fixed interest rate)

3. What is the Annual

Before the bankruptcy case was filed y
Percentage Rate (APR) of prey 14.440 %

interest? (See Bankruptcy

Code § 524(K)(3)(E).) Under the reaffirmation agreement14.449 0% KT Fixed rate

[] Adjustable rate

 

Does collateral secure

the debt? [] No
B24 Yes. Describe the collateral. _2007 FORD TRUCK F350 SUPER DUTY-V8

 

 

 

Current market value $16,356.00
5. Does the creditor assert S
that the debt is No
non dischargeable? ["] Yes. Attach an explanation of the nature of the debt and the basis far contending that the debt is non dischargeable.
6. Using information from Income and expenses reported on Schedules [and J Income and expenses stated on the reaffirmation agreement
Schedule f: Your ‘ Mee .
income (Official Forn
1061} and Schedule J: éa. Combined monthly income from $ DOT Ole 6e. Monthly income from all sources $ 1429 ‘ Ob
Your Expenses (Official line 12 of Schedule | after payroll deductions
Form 106J), fill in the
amounts.
6b. Monthly expenses from ~$ FIO! -00 6f. Monthly expenses — § 14 Of. OO
line 22¢ of Schedule J
6c, Monthly payments on all -$ D _ DB
reaffirmed debts not listed on 89. Monthly paymenis on ail . $
Schedule J reaffirmed debts not included in
monthly expenses
6d. Scheduled net monthly income $ 128 D6
Subtract lines 6b and 6c from 6a. 6h. Present net monthly income $ 129,06
If the total is less than 0, put the Subtract lines 6f and 6g from 6e.
number in brackets. .
: if the total is less than 0, put
the number in brackets.
Official Form 427 Cover Sheet for Reaffirmation Agreement

LGL-O7a_ Term (08/12/18)
Wells Fargo Auto is a division of Weils Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved.

 
Debtor 1 GREG BUCHARME Case number (i known}. 19-43703
First Name: Middle Name Last Name

 

7. Are the income amounts ET No

on lines 6a and &e [] Yes. Explain why they are different and complete line 10.
different? ,

 

 

8. Are the expense io

amounts on lines 6b Cl] Yes. Explain why they are different and complete line 10.

 

and 6f different?

 

 

9, Is the net monthly eho

income in line 6h less [-] Yes. A presumption of hardship arises (unless the creditor is a credit union}.
than 0? Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
Complete fine 10.

 

 

 

10, Debtor's certification

about lines 7-9 | certify that each explanation on lines 7-9 is true and correct.

If any answer on lines 7-9 is
Yes, the debtor must sign

here. x x

lf all the answers on lines 7-9 Signature of Debtor 1 Signature of Debtor 2 (Spouse Only in a Joint Case)
are No, go to line 11.

 

 

 

11. Did an attorney represent

L]
the debter in negotiating Toe Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
the reaffirmation

agreement? a
Yes

 

 

EEE 0 nere

Whoever fills out this form | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
must sign here. parties Tdentifiedon this Cover Sheet for Reaffirmation Agreement.

Date fa /¢ OF
Signature we, MM /SOIYYYY

ganlptcy Specials

  

x

 

 

 

Printed Name
Check one:

[1 Debtor or Debtor's Attorney
[X] Creditor or Creditor's Attorney

 

 

 

** The Creditor, or its Agent, completed Questions 1—5 on this form. The Debtor(s) completed the remaining questions on this form. By signing this form, the Filer is
only certifying: (1) that the attached agreement is a true and correct copy of the reaffirmation agreement between the parties; and (2) the information in Questions 1 — 5.
The Filer is not certifying the accuracy of any information supplied by the Debtor(s}.

LGL-O7a_Term (09/12/18)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. @ 2018 Wells Fargo Bank, N.A. All rights reserved.

 
 

B2400A/B ALT (Form 2400A/B AL’) (12/15) Ly Brenmption of Undue Hardship
No Presumption of Undue Hardship

(Check box as directed in Part D: Debtor’s Staternent
in Support of Reaffirmation Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT
Western District of WA

Inre GREG DUCHARME Debtor Case No.  19-43703

 

 

Chapter 7

 

 

REAFFIRMATION AGREEMENT
[Indicate all documents included in this filing by checking each applicable box.]

Part A: Disclosures, Instructions, and J Part D: Debtor’s Statement in
Notice to Debtor (pages 1 - 5) Support of Reaffirmation Agreement
Part B: Reaffirmation Agreement [} Part E: Motion for Court Approval

i] Part C: Certification by Debtor’s Attorney

[Note: Complete Part E only if debtor was not represented by an attorney during

the course of negotiating this agreement. Note also: If you complete Part E, you must
prepare and file Form 2400C ALT - Order on Reaffirmation Agreement.]

Name of Creditor:_Wells Fargo Bank N.A.. d/b/a Wells Fargo Auto

[| {Check this box iff Creditor is a Credit Union as defined in §19(b)(1)(a)(iv) of the
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1. DISCLOSURE STATEMENT
Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED

The amount of debt you have agreed to reaffirm: $ 21,261.48

 

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
accrued as of the date of this disclosure. Your credit agreement may obligate you te pay additional
amounts which may come due after the date of this disclosure. Consult your credit agreement.

Case Number: 19-43703

LGLO7a_Term (09/12/18)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. Ali rights reserved.
B2400A/B ALT (Form 2400A/B ALT) (12/15) 2
ANNUAL PERCENTAGE RATE

[The annual percentage rate can be disclosed in different ways, depending on the type of debt]

 

 

 

fe d4 44

 

b. Ifthe debt is an extension of credit other than under than an open end credit plan, the
creditor may disclose the annual percentage rate shown in (I) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (i1) below, or both.

 

-- And/Or --

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: 14.44% If different simple
interest rates apply to different balances included in the amount reaffirmed,

Case Number: 19-43703

LGL-O7a_Term (09/42/18)
Wells Fargo Aute is a division of Wells Fargo Bank, N.A. @ 2018 Wells Fargo Bank, NA. All rights reserved.
B2400A/B ALT (Form 2400A/B ALT) (12/15) 3

the amount of each balance and the rate applicable to it are:

 

$ @ %;
$ @ %;
$ @ %.

 

 

d. If the reaffirmed debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

 

Item or Type of Item Original Purchase Price or Original Amount of Loan
2007 FORD TRUCK F350 SUPER DUTY-V8 § 29,149.00

Optional---At the election of the creditor, a repayment schedule using one or a combination of
the following may be provided:

Repayment Schedule:

 

— Or —

A reasonably specific description of the debtor’s repayment obligations to the extent known by
the creditor or creditor’s representative.

Your payment schedule will be 44 payments in monthly installments of $613.73 commencing on

11/14/2019 and continuing on the same day of each succeeding month.

Case Number: 19-43703
LGL-O7a_Term (09/12/18)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved.
B2400A/B ALT (Form 2400A/B ALT) (12/15) 4

2. INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming a debt is a serious financial decision. The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

1. Read the disclosures im this Part A carefully. Consider the decision to reaffirm
carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

2, Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor. If a
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached.

6. If the creditor is not a Credit Union and you were represented by an attorney during
the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D. If the creditor is a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court.

7. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the
creditor of the hearing on your reaffirmation agreement. You must attend this hearing in
bankruptcy court where the judge will review your reaffirmation agreement. The bankruptcy
court must approve your reaffirmation agreement as consistent with your best interests, except
that no court approval is required if your reaffirmation agreement is for a consumer debt secured
by a mortgage, deed of trust, security deed, or other lien on your real property, like your home.

Case Number: 19-43703

UGL-07a_Term (09/12/18)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved.
Form 2400A/B ALT - Reaffirmation Agreement (Cont.) 5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the

bankruptcy court enters a discharge order, or before the expiration of the 60-day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later.
To rescind (cancel) your reaffirmation agreement, you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your

personal legal obligation. It is not discharged in your bankruptcy case. That means that if you
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement. For
example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under
certain conditions.

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest.
Be sure you can afford the payments you agree to make.

What if your creditor bas a security interest or lien? Your bankruptcy discharge does not

eliminate any lien on your property. A “‘lien’’ is often referred to as a security interest, deed of
trust, mortgage or security deed. Even if you do not reaffirm and your personal liability on the
debt is discharged, because of the lien your creditor may still have the right to take the property
securing the lien if you do not pay the debt or default on it. If the lien is on an item of personal
property that is exempt under your State’s law or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single
payment to the creditor equal to the amount of the allowed secured claim, as agreed by the
parties or determined by the court.

NOTE: When this disclosure refers to what a creditor ‘‘may’’ do, it does not use
the word “may”’ to give the creditor specific permission. The word ‘‘may’’ is
used to tell you what might occur if the law permits the creditor to take the action.
If you have questions about your reaffirming a debt or what the law requires,
consult with the attorney who helped you negotiate this agreement reaffirming a
debt. If you don’t have an attorney helping you, the judge will explain the effect
of your reaffirming a debt when the hearing on the reaffirmation agreement is
held.

Case Number: 19-43703

LGL-O7a_Term (09/12/18)
Wells Fargo Auto is a division of Weils Fargo Bank, N.A. @ 2018 Wells Fargo Bank, N.A. Ali rights reserved.
- Form 2400A/B ALT - Reaffirmation Agreement 6
PART B: REAFFIRMATION AGREEMENT.
I (we) agree to reaffirm the debts arising under the credit agreement described below.

1. Brief description of credit agreement: Retail Installment Contract in the original
ammount of $23,149.00

Loan terms of $ 21,261.48 @ 14.44 % for $ 613.73 starting 11/14/2019

 

2007 FORD TRUCK F350 SUPER DUTY-V8 IFTWW31P07EA98515

2. Description of any changes to the credit agreement made as part of this reaffirmation
agreement: NONE

 

SIGNATURE(S):
Borrower: re Duchar : Accepted by creditor:
pes / Ls ~ Wells Fargo Bank N.A., d/b/a Wells Fargo Auto
(Print Name) (Printed Name of Creditor)

PO Box 130000
WZ, . Raleigh, NC 27605
Lo fo

C. f
oy STN Kove
Date: ~(S-14

(Signature)
Sher Thome
Banirupicy Specials:
Co-borrower, if also reaffirming these debts:

 

(Printed Name and Title of Individual

 

 

 

(Print Name) Signing for Creditor)
(Signature) Date of creditor acceptance:
Date: | ‘|

‘ {

dt J0(4

Case Number: 19-43703

LGL-O7a_Term (09/12/18)
Wells Farge Auto is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. Ail rights reserved.
B2400A/B ALT (Form 2400A/B ALT) (12/15)
PART C; CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorney represented the debtor during the course of negotiating
this agreement.]

I hereby certify that (1) this agreement represents a fully informed and voluntary
agreement by the debtor; (2) this agreement does not impose an undue hardship on the debtor or
any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
consequences of this agreement and any default under this agreement.

(| {Check box, if applicable and the creditor is not a Credit Union.] A presumption of

undue hardship has been established with respect to this agreement. In my opinion, however, the
debtor is able to make the required payment.

Printed Name of Debtor’s Attorney: a En

   

Signature of Debtor’s Attorney:
Date: _/2to 19

Case Number: 19-43703

LGL-O7fa_Term (09/12/18)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved.
8
B2400A/B ALT (Form 2400A/B ALT) (12/15)
PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections 1 and 2, OR, if the creditor is a Credit Union and
the debtor is represented by an attorney, read section 3. Sign the appropriate
signature line(s) and date your signature. [If you complete sections 1 and 2
and your income, less monthly expenses, does not leave enough to make the
payments under this reaffirmation agreement, check the box at the top of page
1 indicating “Presumption of Undue Hardship.” Otherwise, check the box at
the top of page 1 indicating “No Presumption of Undue Hardship”|

1. I believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my
monthly income (take home pay plus any other income received) is $ 7489-0@ and my actual

current monthly expenses including monthly payments on post-bankruptcy debt and other
reaffirmation agreements total $ 7087.27, leaving $ 74/-99_ to make the required payments
on this reaffirmed debt.

I understand that if my income less my monthly expenses does not leave enough to
make the payments, this reaffirmation agreement is presumed to be an undue hardship on me
and must be reviewed by the court. However, this presumption may be overcome if J explain
to the satisfaction of the court how J can afford to make the payments here:

 

 

(Use an additional page if needed for a full explanation.)

2. Lreceived a copy of the Reaffirmation Disclosure Statement in Part A and a
completed and signed reaffirmation agreement.

Signed: veg Mu

(Debtor) ”

(Joint Debtor, if any)
Date: {.-—(5- Iq
— Or—

[Tf the creditor is a Credit Union and the debior is represented by an attorney}

 

3. [believe this reaffirmation agreement is in my financial interest. | can afford to
make the payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure
tatement in Part A and a compieted and signed reaffirmation agreement.

Stened:

 

(Debtor)

 

(Joint Debtor, if ary)
Date:
Case Number: 19-43703

LGL-Ofa_Term (09/12/18)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. @ 2078 Wells Fargo Bank, N.A. All rights reserved.
B2400A/B ALT (Form 2400A/B ALT) (12/15)

PART E: MOTION FOR COURT APPROVAL
[To be completed and filed only if the debtor is not represented by an attorney during the
course of negotiating this agreement. ]

MOTION FOR COURT APPROVAL OF REAFFIRMATION AGREEMENT
I (we), the debtor(s), affirm the following to be true and correct:
Iam not represented by an attorney in connection with this reaffirmation agreement.
I believe this reaffirmation agreement is in my best interest based on the income and
expenses I have disclosed in my Statement in Support of this reaffirmation agreement, and

because (provide any additional relevant reasons the court should consider):

Therefore, I ask the court for an order approving this reaffirmation agreement under
the following provisions (check all applicable boxes):

[J] 11 U.S.C. § 524(c)(6) (debtor is not represented by an attorney during the
course of the negotiation of the reaffirmation agreement)

~ 1 11U-S.C. § 524(m) (presumption of undue hardship has arisen because
monthly expenses exceed monthly income)

Signed:

 

(Debtor)

(Joint Debtor, if any)

 

Date:

Case Number: 19-43703

LGL-O7a_Term (09/42/18)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved.
ELT Printout without Account Information

 

Lienholder

Page 1 of I

Wells Fargo Auto

Lien and Title Information

 

ELT Lien ID WFS
Lienholder WELLS FARGO AUTO

Lienholder PO BOX 997517
Address SACRAMENTO, CA 95899

Lien Release
Date

Vehicle and Titling Information

 

VIN) TFTWW31P07EA98515
Title Number
Title State WA
Year 2007
Make FORD
Model F325

Owner? DUCHARME,GREGORY ROSS
Owner 2

Owner 1020 SPORTSMAN LN SE
Address OLYMPIA, WA 985139450

Issuance
Date

Received
Date

ELT/Paper

Odometer
Reading

Branding

§/4/2019

5/4/2019

ELECTRONIC

 

Printed: Friday, December 27, 2019 9:58:25 AM PST

 

https://title. fdielt.com/MV C/CollateralPrint/CollateralPrint?view=CollateralPrint&accoun... 12/27/2019
(BC 12218-90AC-42DB-96ED-54225891E151}

DUNS. ULI We A OHO DECOY AQ EIETIL

 

‘Sete Sinan and Aeoeety

QUALITY USED CARS OF HAMILTON GREG ROSS -DUGHARME.

+ 408% FIRST ST.
HAMILTON, WT F384e

i :
DLYNPIA, MA 95517

Di tecines, commerrar or sgeibune! potoane Contact,

Duper} Mammals} sce Aaicryea ow}

fomrary
FR eeenenere nenee tere eerie
- Oe eran eis.

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

“™ Tala. youl on youre "wi ulin ee plea ae yet eer
paptentat
ee be goo ea
4, 44, S152, £_eas4s.08 "|p! 3138]. 23 i bate es
Pepa et, Yat pyaar a
No. Peyrieetn Amauri of Peet ‘When Papmants avn Doe '
cnt beet o Reheen SLEES AGHTSL Prateser sty
Pur uo oe Sioa ten mana 8 an .
. fesrew. of 0 Condoms be sex 2. ii ed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Cl cnt Yond proves arg epena g
Pe a

7
rower tec agtanirad and ne Caney NeW Be CPA Wg

 

Lt Lmao fs
nn ne Fane ADDR BP oon
t. Abeer war iSraa anda

 

pene e

 

Pyrat aa prints a pap 24 ter wnclaa cou

pis frorce charyes Spmunig arity arpa a orcr a Wa TDF ach
per yr Bu Crea Pe Gand inf pad Yad agnes 6 907s Cet *
-accordng to lpu poyrmert scherule aoe! ele change prowl short tthe Tat tp-

Page 1 o:

‘aint. You arog pay my kl ameats wom ts,

ore condone of ie Cores
. epi 2 the Cath Pra, ner
bey enh, eee

D1 Yee agree mt ettormn ren piyreont as vat Jor inyyeur Payment Sched,

 

Cumeamhs FT Td
You may buy auf he
te obtale ones,

recpion
arraa of Esa creel or Bom ewietnd sala of Exe Vshicts, Ta

8 bey
“four signature belo merece that you weet bs dicacebar Hom anc tet you howe recone ,
ed hebeved any oth Crttartin) fe the trode, Witte cuertage oF Crees fa geet
for oem, you Mau ceca ary math coverage tee aterm, +

 

Couette

svitancorw hepa pipe vin oce han
rolunkany prised Wil *

 

 

 

Poveda hh i

 

 

 

Mehewt
Sertimara toe mean po rt en he rare meres econ
‘Thon checked, yo
Heh «
‘ a ae
t HAAS
eer a
. me fy
ee
iF “T ar

“Property knuesnas. You rosy rain ibe Prapery. og ray porchere or provion a
PAL cas thet fey Seatac etna tere pathy gcegtasble fy one, Thee Gelinas
eonerape doluctith may osteoredt MAA you part heacrarscat
‘eomar ti yt pe = AEE___ ts ———-—-
ane RSA _ ob caynatetye. Tho teenie Inger ela tp pybetatil tiacot loa,
Saree x setae of be Progeny Father rescanon es opane ard is naingaset

 

 

 

41, NOTICE TG THE BUYER, Do net stgn this contract
before you read It or Hit contalns any blank spaces -
otter than blank spaces forthe serial number of the
goods or other siinilar information and tha due date
of the first installment Ifthe goods have not bean |”
Sellvered to you at the time you sign the.contract, - -

Eee ena nan exact copy of the contract -

signature.
Aa Drwer ea fave, you have the right te pay off in

advance the full amount due endl to obteit apart
rotund of the dnance charge.
By signing baiow, you sore te toms of ti *
Contract. Sou pokoowisepe thn € you received 2
completed copy of the Centract. by the Sailorand
Sit Yo ada chance f row and review Xt before you

 

 

 

 

 

 

‘hens checker bet,
‘The preeram ts cureimset es fies:
Dit titi in tn it
a Banana DOE, COMME Tanna
pre thmttane Catirnd Aton Cox , os Wefan
i__avk ae
* Lbebitty insures coverage for badly Inury and property derage — _
coused to others te act Included fn this Contract unfene checked y. ‘Beta
wae leit. :
1
Dynes ¢ iim ia

 

gt Pat
avn nari, toes oy panera Lhe Comvargs freme a ComEpaTYy OF yoy OIE
remscrabiy mboaponde 2 i £ por: buy dhe coverage eum oe Teng va, 0 wil py
5 “Hea. of omega.

 

 

Sen QUALITY USED CARS OF BARTLTOH +

 

 

 

 

ps://imaging~-prod.wellsfargo.com/ivaas/It-viewer/index.html

 

12/27/20
DL1Z215-FYUAL-4 24 B-YOBL-D4 22589 LE 1D 1}

te “Farner sor per We aaa eo ae een ene, «| 8 *
see The procaine: each Mune seeing Tals Caaect, ey
duty Ivete

section Spptrt ONLY ba pean bo wtf hans wLounennip:Nertst hime riper +a
fears all piiieieiennsicacotet d ten ae tee

 

 

 

 

guacaives, ay are demic “a ata! 018 Set
8. oracle F-Cochtck

seine van Prop’ thease. Be Veblde eet Sf debaton rs aie marten rac acs
ara era a Onserpa a Miby in Joule fat by Urban br Pe pene tut tices

Pidcieoe of Prowerty ev intras be surctuan Ie Propet ts Stat ache bho

Pagar Property trey
were ‘The SEARLE, YU Tied Wtl ew re one age
penis Dupes ery

 

‘Viahoche acer ww ted 2 ther Dyfed of Promeriy ection,

‘You ss bet avi ine.

-opporiunty o purchaay toe Preciry ire Ouetrbed sees
32) Coe Poe he Toa Sale Poem, Te Tal Sle Pe" Fe eaten of he

= Prepay A yeasty deat ten

 

im Wiech ted hep cpu a adorn pe ay

  

. hu pay a ownce craig a las ti atcetec Bat
We shad nay ana tent 2 Yt

 

 anyais fom semriaon et cemcccme .
Moo sehnantedge ceclpt aft eochslbed copy ofthe Conack .

 

 

ree Part
Be Ukaee a he antares prean pei’ fr iba wa by wae face
acre arene a dre apy he

atalite

c+ Corel (Ray rite tae iced Dy oF pd ach fo one ‘onreeieglone oF oer
- ern, * weet toa

ee nent me ‘

» Seapine
Abt pata Seupacuant afk net excuee arp in pct.

ie eit

try roamset rman rrankine Gat eames
" sheneineed aahanis lal

rr
‘Slanmcaing Law and (rmrpresiie, Tied Sendeact a pcremec! vy tober? Honan at

sete ais,
“7 f

  

nani,

ipa a eaten Ses cy TRIER ”

Sorta ay re coc

 

naar preialicnares
my cepa selec
abe gticnen Tipe

IN por wa nr cep on

 

 

 

Seth trp e:iraemerane may rote a Baa, '
i Seanez foe Contec, drat trp panertne ccc ccenacion wth bw Cooinec, -
sabia rn 2s" Ratan pint Wisma

  

Sane niotien fi pafnoe macs aie eee
Saptari Apiepar tte Rex print 0 race "ora dren ct a ely
Toprnieenegn oer rine ees mentary cacti

Seber sar.
‘2a fag-arine aot er Do aetna mene ‘

aoumbenioraksihfutendw weed, come .
. 2 Jearo pecan eve ys bee rand ae
‘Gecybedl ard, aucepl fo a spots poy mC Wiest pat Er
 ceyrael in fet a pat oper Set Seren,
Tan ahans

 
 

dom ein on cn wm TT,
Led re Peep or ard wed
ap fate Rae aa

 

 

  

 

 

Se-penre na my of et dati, scr worl tw co WBF 260—1
{bory wirewetey0u mary ow, wr! fect 32 app hcalat len, yeu oewe betwen fram

ere rane ine anton Geka nA AT WAT Ae

1 pte.

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

+ patie cone of Dw
While by let .
atta prima Eb ete Ca
We. pooran, my
pram oee
«te Milt aed mo :
, _ Epo neieeel iaterezonn neon pecs acest gee :
dem Sagat ereoanenenetirtontre sworreansn a
1 4
2 weld . os ‘tas buat indore ss ne espe ecto
. ‘Reenition, I: sayin ett ra ntsc ra i rn ‘WH feveutia, 2A denigrate ante ‘is: evoo ene Hating, intimin on pee tye. sot
lew ered this Compact, Thome parvo chat: La duiah-memaisins lens puiebontinnuimnle i dapdadliona dda nacrenelnadeand
af lchutoanuncnemtaieesad tamancietretrtent at he Payer cabana Sk beet perineal fe
. . me

 

Sy WN, ET, | s+ nent ora este Prigaty i,
a et es im wr etn cw, Yo tp ae tort

ented car mv eaten aes Sm ac Wem
es cinched rt Pryrt che,ssll pak a,
Py rrdeyri 7 he Poe wo Wet Hee

ba comcnadty Corerinn, you and ta,

* 0G hey iene see Teer of he Proce Uy leet pore tr anon.

. bea In rahe] te we ay rit beeen ew pee

Frey Wei Den yout Pome,

ase 104 han Pry Ap Wn we rece prvi btm our
 semsleniaasiaieentmanbiesbemedumelottat

°

youth ay ao ere bees emt

Reddo sme

Spdap ten TB
some rune Sond rll te were poem te eaten

do 2a gine ope right io hater ae +

Btn RX ne ay rir Bo ot pone

inomeiteantineenenen

' Bachar palalan eet i GV 2 yo Bf ah Inicio eee icermeer

ppc i cle ip

eaten scien, 30 Poca bh

SER ncales the each oe

Pao ti ke an ln tcp nbc

Scrtememanare em vara en

" petition

a ap Ee gt,

neg teciee tn som tn ates
Dol erte indafanaien Each pacinte tee Pa canaccaprasDperth -

Coremnct sccomiirg: is i ema Toom mice the:

nipreichercial lieslidehii enema] - "4
© piety enn ape rt nt cal pt

Yo nar nt dp cy eso wes ss On

Phe wpanyel or one tel rept =. |.

*© Hwa eae rw tr care rs Corvenct, Rita, elacd your at] bo pay .

+ Maret Hetty marta a peeve icyou hapa,

 

 

   

7 ‘Teren Toward Pree,
a | et Pa tong.

Speen heengene
. + oYalaarcov netstat prom aatatlen nt

 

   

2 You wt beep ine: Petar ee aur gare oo, Yu

__ RAG ee Property fr rien 90

. Sw heres Mile rere PPobery et Pe Or trade pr weet

"0 Neal ot lr 8 a
wear Een GF: Probelty wt hee oat
tel Day et ot acuity faa ol 9020.

  

Proper, mane ary Highs se Propet a pte

Frm arta re Fea meet re

— ae py ne and amas: Bm Pot es Rey hea he,
0 Piet ney arth remmcrmbae promi of any lve or darren a Prepac,

be 2 Say emma tn Dron rm pon stone
ne 1 RRR epee Pec be accra a retreat rmachig ha
domeat Linthighdenpininactindaindalsbacedinad LiclaskeLid

‘Prony passin xia a raat Saag a nage rs meee

Pedactibte Facet ince pad in tt Jaiabirete Dieciomaree

Sapeie wire Soca no
Erm haddaelicnlanantad fb pimpin
Yost ig ender oo 2
. Afersegeeainwes Wuedier anion tor aceha Be
fenecoe npr, arn, are a a at poem. re yb
Splaranot is paiadt brane in Be Propet, THE

Lainngtsldincadiga dahgak niey
pradneldhisasleeniennelaaadies

Thy outer dn gosto

Wntvar ar ay Cave e-aret ctr dren Wie talrmch|

Ein nae ty eager [st sh snide) beradenlnarbitgheadasiarathleclis-sad
tase, aad

 

 

 

RECOVERY MEREUNGER BY THE OER TOR SHALL:
-, AMOUNTS PAD BY THE DEBTOR HERSINDER

LAL ASTER -
ES OBTAINED |
HEREGR .

NOT EXGEEG

Esper ene ye bce Te elastic ou svn wet ha weicioar ac: bet
Se ito tela cararact, lidsrsietion ors he CoN KOE coir te ary

Dy ter camnirnct of cate,

Horgau reeuneeee a SafcraChg iy ve mahertdn oo La varbenti heey,
“"pete or fata croacaty. de briocbt li oorvenbde ae at toentllacte 2 be-renkantis ¢
ona .

+. + Meri ft ter late ofr agro eh
Setiplirrct,

ps://imaging-prod.wellsfargo.com/ivaas/It-viewer/index html

 

  

bene onc ares Gast

 

  

 

  
  
 

 

 

 

  

 

 

Page 2 0

12/27/20
